Explanations of vote
Mr President, unfortunately the vote on the peace process in the Basque Country has been slightly poisoned by the procedural measures, but I believe it is a good day for the process because the European Parliament has supported it and has been involved in it. That is fundamental in solving the political conflict that is now taking place in the Basque Country and the Spanish State.
Steps will now have to be taken to solve the problems in the Basque Country. On the one hand, there is a need to cease all armed activity and dismantle the terrorist organisation ETA, but, on the other hand, the political conflict has to be faced and resolved. If there is no pressure to resolve the political issue, there could be a terrible situation in future.
The involvement of the European Parliament is very important, because we now have a concrete arena in which to resolve the conflict and that might be the only possible way. Europe is the place in which this political issue has to be resolved. We have found the right arena.
The Basque community, along with political parties, trade unions and the European Union, also needs to be involved in the solution.
(ES) Mr President, as a Basque political representative, I do not believe that I am mistaken in saying that, for the great majority of Basque citizens, of Euskadi or of Euskal Herria, today is a great day, an historic day, on which this Parliament, the institution representing all of the Europeans, is finally agreeing to turn its attention to a part of its internal territory which has been suffering a conflict for a very long time, a conflict which, because it has not been dealt with properly or quickly enough, has led a group of extremists to resort to violence over recent years, spreading death and pain.
Today, Basque society has rejected the use of violence to achieve political objectives and fortunately it would appear to have genuinely opted for a democratic solution to the conflict.
I would call upon those people who have not wanted to make it possible for the citizens to speak rather than bombs, to reflect and to look to the future, and, once this Parliament has voted by a majority, to democratically accept the Resolution approved and allow the process to move ahead.
Finally, on behalf of the majority of the Basque people, I would like to thank all of the Members of the European Parliament, who, by voting by a majority in favour of this motion for a resolution, will have given us the opportunity to achieve peace.
I trust that we will not let you down.
(FR) Mr President, I am speaking in this House as a Member representing the Basque country, since my constituency covers Ipar Euskadi, that is to say the northern part of the Basque country. This is a very important day for the European Parliament, since we have decided, as good Europeans, to apply the European method, which makes dialogue the only solution to violence.
The ingredients of the process applied to the Basque country are as follows: firstly, the cessation of violence; secondly, the opening of a debate from which no one is debarred, given that we make peace with our enemies, not with our friends; thirdly, the proper conducting of a fair debate whose outcome is not pre-determined; and, finally, a result that, whatever form it takes, will have to be validated democratically.
I would urge France also to commit itself to the process. Indeed, we need to stop being hypocritical, given that the Basque country straddles the Pyrenees. I shall conclude with a splendid phrase that I found on a wall in the Basque country and that, I believe, is attributable to Gandhi: 'There is no path to peace. Peace is the path'.
(ES) Like previous speakers, I would like to congratulate the European Parliament on having created a new milestone on the road to peace in the Basque Country.
It has not been a simple task; we have witnessed that and we have suffered it, but things are never simple when it comes to peace processes. Over recent days we have seen certain gestures and certain attitudes that do nothing to help resolve the Basque conflict, but this must not be a reason for us to cease in our efforts to find a reasonable solution, which leads a complex situation towards a framework of political dialogue in which there is no room for violence of any kind.
That is essentially what we have voted for and approved today: condemnation of violence, solidarity with all of the victims and support for peace. It is sad to see that not everybody is willing to take on that task, but there are enough of us to suggest that we are truly at the beginning of the end.
I hope that those people who have not supported us in this Resolution will eventually realise that this is the right direction to take.
(HU) I would like to comment that the Spanish Government's efforts to begin a dialogue with the ETA terrorist organisation is nothing new. In my capacity as a former Hungarian ambassador, I came to learn that every democratic government conducted negotiations with representatives of the organisation. This was done by the Suárez government, by several governments led by Felipe González and also by the government of José María Aznar. Why did I speak and do I speak now on behalf of the 13 Hungarian members of the European People's Party? Because for us, the question of enforcing minority rights is extremely important. Many Hungarians, our compatriots, live as minorities outside the borders of Hungary. We have to affirm one thing: minority rights must be protected within the framework of the rule of law and European norms. Let me emphasise that no matter how anyone voted, we will continue to stand up for human and minority rights, and that we condemn the use of force and terror in any shape or form.
(NL) Mr President, as non-attached MEPs, we have not had the opportunity to express our criticism or add anything to the texts, and that is why we have been unable to vote in favour of either of the present resolutions. In the one case, we could not be in favour, because we cannot possibly agree to a resolution according to which the Basque country cannot, in principle, be independent. In the other case, we could not vote in favour either, because we take the view that in a normal political world, talks can only be held with people who completely denounce violence - which is often no more than criminality - or even condemn it.
What this comes down to, though, is that the European Union as such, or its institutions for that matter, should not really interfere in the domestic affairs of Spain or the Basque country, so as not to make the Basque country's separation from Spain, or remaining part of it, any more complicated than the electorate, democratically, want it to be. We should let Spain and the Basque country decide for themselves through peaceful negotiations and in a democratic manner.
(ES) Mr President, I too am a Basque political representative. Basque and Spanish.
I would like to state in this House that Basque society has always been against terrorism, not just now. I would like to state in this House that the terrorist group ETA is not an extremist organisation, it is a terrorist organisation, which for forty years has been murdering in violation of Spanish democracy. I would like to state in this House that there is no political conflict in Spain that is any different from that of any other democratic country in the European Union. These are the political conflicts inherent in democracy. What exists in Spain, in Euskadi, is a terrorist organisation, called ETA, which has been murdering in violation of democracy for forty years.
Mr President, I have not voted for any of the Resolutions in a political gesture opposed to a debate entitled 'on the peace process in Spain', because I am fifty-four, Mr President, I have never lived through war, I have lived the whole of my life in Euskadi and in Euskadi we do not lack peace, we lack freedom.
The challenge is therefore freedom, and to talk about a peace process may encourage certain people to have the nerve to claim that terrorism is a product of a political conflict, and there is no such political conflict in our country.
I voted in favour of the resolution tabled by my colleague Mrs Grossetête on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats on the peace process in Spain in relation to the problems facing the Basque country. I wish to commend the fact that Parliament has spoken with one voice in condemning the use of violence, in paying tribute to the victims of terrorism, and in calling for a complete return to peace. I am very disappointed that the political groups have failed to agree on a common text on a matter as serious as this, whilst not overlooking the fact that the responsibility for dealing with this issue rests primarily with the Member States concerned, namely Spain and France and the political forces in those countries. I hope that common sense will prevail and I am happy that my voice has joined the chorus of those who are convinced that this situation must be solved peacefully, by democratic means.
We regret the fact that it was impossible to arrive at a common resolution on account of domestic party-political differences being too great in the area in question. Despite this, everyone is agreed that dialogue is the only answer to reach a peaceful solution. If this is to happen, all democratic forces will need to combine together in order to facilitate a political solution between all peoples in Spain. It is therefore unacceptable that every democratic process, which entails a change to the EU's internal borders, based on the right to self-determination, should be condemned from the word go. This would also immediately condemn all democratic and peaceful processes leading to more autonomy and independence in other European Member States. Take Belgium, where the call for Flemish independence is getting louder. I believe that regionalisation and Europeanisation can go hand in hand.
My party, the N-VA - New Flemish Alliance - stands for a peaceful Europe where all peoples are given the chance to develop, based on the right to self-determination and in a spirit of 'unity in diversity'. That is why this debate on a possible peaceful solution cannot be reduced to a debate on terrorism alone.
in writing. Since the announcement of the ETA ceasefire in March of this year, Sinn Féin has argued that a unique opportunity exists for resolving the conflict in the Basque Country. All political forces that believe this to be an important political objective, including the European Union, should do all in their power to ensure that this opportunity is grasped.
It is unfortunate that both resolutions presented to Parliament today do not address the central issues nor where the peace process is today. The EPP-ED resolution was opposed to the peace process. The joint resolution, while better than that of the EPP-ED, was clearly a missed opportunity. On that basis we voted against the EPP-ED resolution and abstained on the joint resolution.
There is an urgent need for all-party talks, a need to respect all political mandates, including that of Batasuna, and a need to end the ongoing political show trials against Basque left nationalist political activists.
Sinn Féin remains committed to supporting the Basque peace process, will continue to meet all political parties in the region and will offer whatever assistance those parties deem appropriate.
in writing. - (FR) Without prejudging the basis and the validity of the approach taken by Mr Zapatero's government, it is not for the European institutions to adopt a position on a matter that, by its very nature - relating as it does to the status and the future of a province - falls within the internal policy of a Member State. That is particularly the case when there is such intense internal debate between a parliamentary majority and opposition. Because it asks the Council and the Commission to take appropriate measures, the joint resolution is obviously at risk of being abused. The rationale of a number of the political groups that have signed the resolution and whose ambition it is to internationalise the conflict is dangerous and counter-productive. The Spanish should be left to manage and settle this conflict between themselves.
In these conditions, an alternative resolution by the Group of the European People's Party (Christian Democrats) and European Democrats was fully justified. I should, however, have liked the reasoning to have revolved around rejection on principle of the examination of a matter internal to a Member State. That is why I abstained from voting on both resolutions.
Because the European Parliament has now been genuinely taken hostage by the Spanish Socialists, who initiated this debate, we initially considered abstaining from voting on the two resolutions proposed today.
If we have, in the end, supported the resolution by the Group of the European People's Party (Christian Democrats) and European Democrats, it is because it states what is our own conviction, namely that ETA has not fulfilled the conditions for becoming a credible negotiating partner. It hardly needs pointing out that ETA has offered no apology to the families of the 1 000 victims of the attacks and that it has never renounced armed conflict. On 23 September, it was again committing itself to pursuing the armed struggle, written in blood.
We have voted against the resolution by the Socialist Group in the European Parliament and by other groups, not because of its content - bland and unhelpful as it is --but because it is, to all intents and purposes, dictated by Batasuna. ETA has always tried to internationalise the peace process. Through the efforts of its political wing and thanks to the Spanish Socialists, this aim has now been achieved in a European Parliament deeply divided by a debate that ought never to have taken place here and now.
As long as ETA has not renounced armed conflict, it will remain a terrorist organisation to be fought and not a political force with which to engage in dialogue.
It is not right that problems of this kind - which have to do with a Member State's internal affairs - be put on the agenda of this House. With the exception of our Spanish Members, we are not given the opportunity to have a full debate on the subject, which - although certainly important - is thereby degraded to nothing more than a party-political dispute, for it would be absurd for the Members from other countries not to have entire confidence in their group's Spanish Members where this issue is concerned.
In principle, though, I take the view that no region or minority ought, in striving for autonomy, to have recourse to violence, for that way of doing things runs counter to the European values that we have been defending for over sixty years, and this I say in full awareness of my being here as a representative of the German-speaking community in Belgium.
The Basques are in an exceptional position compared to most other European peoples. At the start of the nineteenth century, Europe was carved up between a handful of large, multi-ethnic states. The Vienna Congress in 1815 believed it could secure this division of states and relevant borders for ever. From 1830, two-thirds of today's European states came about either by violent or by peaceful means, as a result of the democratic fight for government and education in the people's own language. Of the remaining multilingual states, Spain and Belgium have adopted a federal form whose administration recognises the difference in language and culture. Unfortunately, within Spain, the Basque country is still split between the three major Basque provinces that form one region together, along with the region of Navarre, of which only the western half has a Basque majority.
The demands of the Basques are comparable to those of Catalonia, which have now largely been met. The response to their demands should not be military or judicial oppression of the kind meted out by former Spanish governments and advocated by the present Right-wing opposition. We rejoice to see that the independence movement and the Spanish state are finally seeking a peaceful solution together and that most groups in this House are backing this process.
in writing. UKIP have abstained on Resolution on the principle that this is clearly a nation state matter and thus wholly inappropriate for the EU to interfere in or pass judgement upon. The territorial integrity of a Member State and their approach to tackling terrorism should be left to the discretion of the state, appropriately representing and accountable to their citizens who are directly affected. UKIP abhors and opposes terrorism in all forms.
in writing. I oppose this EPP resolution criticising Spanish government efforts to negotiate peace.
If the criteria the EPP seeks to apply were applied initially to the Irish process, the IRA would still be engaged in its murder campaign.
As we know, doubts about the commitment of the IRA continued to exist, 10 years on. But structures have evolved to pressure them and monitor their activities; to ensure that they were disarming and completely committed to politics. It can be said that, had the process not been in place, up to 1000 further deaths could have occurred in that period in Northern Ireland.
The Spanish government is dealing with one of the most difficult tasks - how to bring internal, politically driven violence to an end. The view we are asked to endorse is that of the party in opposition in Spain. This view is contrary to the considered position of the current democratically elected government of the Spanish people. In the UK and Ireland there is cross-party support for the Irish peace process, even though from time to time parties have been critical of details. This is one of the reasons it has been successful to date.
in writing. The vote on this resolution has put the PPE-DE Irish delegation in a difficult position. The Irish Peace Process has been a success and we recognise the support of the EU for that process. After more than 40 years of terrorism, violence and conflict all parties are now working towards a lasting peace in Ireland.
We would like to see a successful peace process in Spain also and an end to the use of violence for political ends. However, there are dangers in drawing parallels between the Irish Peace Process and the situation that currently exists in Spain. To begin with, the Irish Peace process has the support of two sovereign governments and the support of the vast majority of political parties on both islands. In Spain there is still deep political division on how best to proceed.
It is unfortunate that the European Parliament is being forced to divide on such a fundamentally important issue for Spain. However, with Spanish Members so deeply divided on the resolution before us, it has made it impossible for the rest of Parliament to form a united view on a subject that we really should not be divided on.
Fundamentally, we all want to support an end to political violence in Spain.
(Abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. I welcome this resolution on the peace process in Spain and very much regret that the right in the Parliament was not part of the coalition supporting the peace process. It is sad that they have turned their backs on the very wise words of their own former Prime Minister José María Aznar, who in 1998 said "For peace, and its right, we must open our hearts to hope and forgiveness. In our fight for peace, we will do our best with the help and hope of everybody." What a pity the EPP could not capture that spirit in today's debate.
(DE) Mr President, the MEPs belonging to the German Free Democratic Party did not participate in the vote on the motion for a resolution. The motion for a resolution bears the legend 'European Parliament resolution on the peace process in Spain'. This we regard as a matter to be resolved at the national level, and believe that the European Union should not concern itself with matters over which it has no power and for which it has no responsibility. We are particularly critical, in this context, of paragraph 3 of the resolution, in which the Council and the Commission are urged to take appropriate action, something that we regard as going against the subsidiarity principle. It is for this reason that we have refrained from participation in the vote.
(NL) Mr President, I have voted against the Socialist-inspired joint motion for a resolution on the so-called peace process in Spain. I was so naïve as to believe that the European treaties had introduced the principle of subsidiarity, but no, Europe wants to interfere in purely domestic Spanish affairs. I was so naïve as to believe that democrats would not get round the table with murderers and terrorists and bow to their blackmail, but no, it appears that this is the sort of practice Europe wants to encourage from now on.
This does, however, create a dangerous precedent. It appears that the Left-wingers in this House, followed by quite a few 'useful idiots' in the Group of the Alliance of Liberals and Democrats for Europe, consider it normal that the government of one of the Member States should negotiate with a terrorist organisation which is not even prepared to offer its apologies to the families of all the people it has senselessly killed over the years.
If, however, you realise that some of the group chairmen in this House who are tabling this resolution today have in the past personally given shelter to wanted terrorists, including Hans-Joachim Klein of the Rote Armee Fraktion, you should not be surprised by anything emanating from the Left and extreme Left, who are always prepared to take the moral high ground on every other issue. 'Chassez le naturel, il revient au galop'.
(FR) Mr President, I should like to make a personal statement and ask the Member who has just spoken to apologise. Members who do not vote as you do are not to be referred to as idiots.
(Replying to Mr Martinez, who heckles him)
Whether what was said was 'useful' or 'useless' idiot is scarcely relevant. I know. I have read as much Lenin as you, Mr Martinez
That being said, I would ask you, Mr President, to ask the Member of whom I was speaking to apologise. I shall then offer my explanation of vote.
(Applause)
(Replying to Mr Martinez, who heckles him again)
I am familiar with Lenin. Just because Lenin uses insults, that does not mean that you must do the same ...
Just a moment please, Mr Dillen. I imagine that you did not wish to call your honourable friends idiots. I would therefore ask you to correct or clarify exactly what you said.
(NL) Mr President, I did not use the word 'idiots', but actually said 'useful idiots', which has been a frequently-used term in politics for over a century and which, as Mr Martinez reminded us a moment ago, was coined by Lenin. It is a typically political expression which is often used in political debate and which was certainly not meant personally. If this is what the speaker thought, then I should like to apologise. It was simply a political attack and certainly not a personal one.
(FR) Mr President, I do accept his apology, but I do not believe that the addition of an adjective reduces the import of the noun it qualifies. A 'great' imbecile is still an imbecile, is he not?
I turn now to my explanation of vote. Like my colleagues in the Union for French Democracy (UDF), I voted in favour of the resolution in support of the peace initiative in the Basque country, adopted by the Spanish Parliament. Through this vote, we wanted to declare our solidarity with the democratic authorities in Spain at a time when a delicate process is being entered into to eliminate violence and re-establish civil order in the Basque country. However, we only voted in favour of this resolution because the new wording of paragraph 6 - which Mr Vidal-Quadras rightly called a substantial modification of the initial text - points out very clearly that this issue falls exclusively within the competence of Spain. It would not have been right for the European Parliament to have set itself up as a supervisory authority for the Spanish Parliament in a matter that has to do with national sovereignty.
Parliament and the European Council are, however, playing their full role by giving the Spanish authorities the moral and political support that they are entitled to expect. In this connection, it is, to Parliament's ear, illogical, to say the least, for Spain's People's Party to denounce international interference in their country's internal affairs while proposing a resolution outrightly and unequivocally condemning the vote in the Cortes. In supporting the decisions taken by Spain's legal authorities, Parliament is certainly showing more respect for Spanish sovereignty than it would have done in condemning those decisions, as it was asked to do by the Spanish opposition. Rather than try to intimidate French MEPs in the centre of the political spectrum, as he did in this morning's Le Figaro, Mr Rajoy would have done better to have questioned the coherence of his own approach and of the approach of his party in Strasbourg.
in writing. The Spanish peace process is a brave and necessary initiative. While the government in Spain is seeking to end ETA bloodshed through dialogue and negotiation, it is incumbent on all democratic parties, both inside and outside Spain, to offer support to the process. That does not prevent us from maintaining a critical perspective, with regard to the seriousness of the ETA organisation's commitment to making the necessary compromises.
Incidents such as the kidnapping in Southwest France by the ETA organisation are a test of the process. There may be other such incidents before the process is concluded. In these circumstances, it is a matter for the government of Spain to judge whether such incidents indicate a deliberate breach of the ETA ceasefire and to act accordingly.
It is necessary to bear in mind the sensitivities of the victims of terror and their families during the process and in its conclusion. But the process is primarily about preventing further killing and destruction. Those victims of terror who support the current peace process are to be congratulated for their generosity and courage. They, despite their pain, have opted to try and prevent others facing the same trauma in the future.
in writing. (SV) Terrorism, in all its forms, is a detestable phenomenon that, more often than not, hits innocent civilians. A true democrat must, in all situations, reject and condemn acts of that kind.
Parliament has today debated motions for resolutions by the majority of political groups concerning the peace process in Spain. The rejection of terrorism and the stand taken in favour of the peace process have, unfortunately, been permeated by a political power struggle that really belongs to Spanish politics.
The issue concerned is one that, in the end, must be resolved in the sovereign state of the Kingdom of Spain. It is thus very depressing to see the opportunism with which different political forces in the European Parliament are trying to exploit this tragic chapter in Spanish history.
In accordance with the above reasoning, I have today abstained from voting on all the motions for resolutions concerning the peace process in Spain.
in writing. (ES) We are giving our opinion today on a motion for a resolution supporting the peace process in Spain. The content of this resolution represents unreserved support for the peace process and the fight against terrorist violence in our country in the terms established by the Congress of Deputies in May 2005. In that statement, the Congress expressed its support for the Zapatero government's plans to begin talks processes with those people who wish to abandon violence, while at all times respecting the law and democratic principles.
I voted against the adopted resolution for a number of reasons.
First of all, it is unacceptable, in my view, that (these or any other) initiatives aimed at putting an end to ETA's terrorist activities are referred to as a 'peace process'. The choice of words is biased and disingenuous. There is no war. Rather, what we have is, on the one hand, a free, democratic country that respects autonomies and, on the other, a people that has suffered from the indiscriminate, unjustifiable violence of a terrorist group.
Secondly, I cannot vote for a resolution that fails to acknowledge clearly that it is impossible to negotiate with a terrorist group that refuses, prior to those negotiations, explicitly to renounce violence.
Lastly, I feel that it is for Spain and the Spanish people to resolve the issue of Basque terrorism as they see fit, but I refuse to support a resolution in Parliament on this issue that makes no reference to ETA's unjustified and indefensible motives. In addition to the methods to which they resort, namely terrorism, this organisation is worthy of our complete, unreserved condemnation. In this case, we must condemn the substance of the terrorists' claims, and should give them no succour in terms of a democratic vote.
The terms in which the motion for a resolution was tabled for discussion are offensive to most Spanish people and in particular to the victims of terrorism in Spain. This has been made abundantly clear by the association that represents the overwhelming majority of the victims, which has referred to the process initiated by the Spanish Government as capitulation.
The very title of the resolution inaccurately suggests the existence of two legitimate sides engaged in a peace process, when what is actually at stake is talks between a government and a terrorist group responsible for murder, persecution and extortion, of which hundreds of Spanish citizens have been the victims.
It must not be forgotten that, following the cease-fire declared by ETA, its Members have issued threats, no weapons have been handed in and news has come to light of attempts at re-arming.
To open unconditional dialogue with terrorists who not only fail to condemn but actually justify the armed struggle and who show no remorse for the innocents they slaughter is tantamount to an incredible surrender on the part of the political authorities of a democratic country. That is no cause for celebration.
I am appalled by the opportunism shown by the Zapatero government, which has sought to obtain internationally what it has failed to obtain from its citizens.
in writing. - (FR) I have decided to vote in favour of the resolution by four political groups, including the Socialist Group in the European Parliament, on the peace process in Spain. Through this resolution, Parliament is supporting the fight against terrorism, as well as the peace initiative taken by the Spanish Government in the Basque country.
I think, indeed, that it is important for the European Parliament to give its opinion on such an issue. The problem of terrorism is not confined to Spain and, as Members of the European Parliament, we have an obligation to support such a process - one that is capable of providing a solution to a conflict that has caused the Spanish people deep suffering.
I would emphasise, however, that, by recognising and welcoming the peace process begun in Spain, we are not thereby forgetting the 800 victims of ETA terrorism. While encouraging this initiative, I continue vigorously to condemn any act of violence by ETA. In this connection, I value the aforesaid resolution and pray that it will make a useful contribution to continuing the process now under way.
in writing. While I voted with the EPP and rapporteur on this, I would just like to draw attention to the case of the European City Guides, in which individuals, small companies and even schools have been sucked into a scheme where they have had money fraudulently extracted from them with no clear means of redress. While I believe this report to be generally of benefit to European businesses, it must also be noted that it could leave the way open for an intensification of the kind of practices carried out by European City Guides.
in writing. (SV) The content of the programme can be brought into question. In her justification at first reading, the rapporteur wrote that it 'will make an important contribution to the active citizenship of young people in society and thus enhance their feeling of being part of Europe, so that it is likely to deliver substantial European added value'. We question whether the programme really will make a substantial contribution to this objective. International youth exchanges are a good thing, but they need to be funded through the efforts of civil society or by the Member States. We do not believe that the EU should involve itself in this type of activity.
I supported the Gröner report, on which Parliament voted today, on the 'Youth in Action' programme for 2007-2013. I particularly welcome the proposal to guarantee funding for youth-related activities throughout Europe.
This new programme provides for action under five headings: Youth for Europe, European Voluntary Service, Youth of the World, Youth Workers and support systems, and Support for policy cooperation.
In this way, Europe will continue to invest in a youth policy as a way of reinforcing its citizens' sense of belonging to Europe and of developing its young people, on the basis of solidarity and mutual understanding among all people.
in writing. I welcome the Youth in Action programme, which aims at promoting experiences of European citizenship by young people. This should contribute to solidarity and mutual understanding among young people throughout the European Union. For the individual the programme should help promote a sense of initiative, creativity and entrepreneurial spirit. Finally, it should contribute to fostering youth organisations and activities in all Member States.
in writing. I want to put on record my support for this report.
in writing. I welcome these proposals, which bring together the existing internal education and training programmes, allow for increased coherence and complementarity of Community programmes and should lead to more efficiency and flexibility in the Community's actions in the field.
These programmes have demonstrated palpable success over their lifespan and have contributed to the modernisation of the educational and training systems in Europe. As the new Integrated Programme is open to some third countries (Iceland, Liechtenstein, Norway, Bulgaria, Romania, Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Serbia and Montenegro, Switzerland), it has a huge potential for contributing to intercultural understanding.
The Integrated Programme is unfortunately, however, not open to all countries in the Union's neighbourhood. I believe that establishing and maintaining contacts with the peoples of the Union's Southern and Eastern neighbours through education and training activities is of crucial importance. I call, therefore, for the programme to be gradually opened to all countries covered by the EU's Neighbourhood Policy. I would also like to see the inclusion of the Erasmus Mundus programme in the Integrated Programme as of 2009, when the present programme has run to the end.
in writing. (SV) I wish to take this opportunity to reiterate the June List's rejection at first reading in October 2005.
It is true that the June List is a supporter of, for example, the Erasmus programme, but there are other parts of the draft component programmes that we need to examine carefully in order to establish whether they are justified on the basis that, under the Treaty, each Member State is responsible for the organisation and content of education and vocational training systems.
Overall, too much money has been appropriated to far too many projects. We question why some of these projects exist and are funded via the EU.
in writing. I voted for this report and welcome the intention to replace the existing Socrates, Leonardo da Vinci, e-learning and other related programmes (which expire at the end of 2006) with a new integrated lifelong learning programme for 2007 to 2013. I support the creation of four strands Comenius for general education activities in schools, Erasmus for higher education, Leonardo da Vinci for vocational education and training and Grundvig for adult education. I believe this programme addresses important needs concerning the modernisation and adaptation of education and training systems in the light of the Lisbon goals.
(NL) Mr President, I have voted against the amendments to the report on the Europe for Citizens Programme, because this programme, like its innumerable predecessors, is about as much use as sticking a plaster on a wooden leg. Attempts are made to bring the citizens closer to the European institutions, but these will never be successful as long as policies are being adopted which, in some areas, are diametrically opposed to what the majority of the people actually want. One example of this is enlargement policy, and, more specifically, the possible accession of Turkey. A programme such as Europe for Citizens can be credible only if the European Union does something about the democratic deficit and the lack of accountability towards the European citizens. What has now been approved by Parliament does nothing to change the essence of the problem, and is therefore yet another way of wasting money.
Even this programme is testimony to the scant attention that the EU pays its citizens. For a start, the funding amounts proposed are very low, some 60% down on the amount originally earmarked. It is also true that the programme is ambiguous. Although there are some worthwhile objectives - for example, the twinning of cities, civic projects, various surveys and studies, art events and conferences - there are others that are indicative of unacceptable political influence, such as excluding fascist crimes from support under new Action 4 - Active European Memory.
As regards the amendments to budget appropriations within the programme, the strengthening of education-related measures is to be welcomed, although such projects will hopefully be incorporated in such a way as to ensure that all opinions on the EU and its policies are heard, and not so as to transform it into yet another platform for propaganda.
We also welcome the inclusion of amateur sports organisations and hope that it is extensively applied.
in writing. (SV) I wish to take this opportunity to reiterate the June List's rejection at first reading in April 2006.
We very much reject quite a few of the positions adopted by Parliament's Committee on Culture and Education where this programme is concerned.
The work on this matter has primarily proceeded from an attitude of incomprehension regarding the low turnout at the 2004 elections to the European Parliament and regarding the fact that the Constitutional Treaty was rejected in referendums in France and the Netherlands. The 'Europe for Citizens' programme has no contribution to make to changing the political situation.
The work involving local amateur sport organisations within the framework of this programme is redolent of contempt for Europeans. We also note that it is important for the peoples of Europe not to neglect their memories in relation to dictatorships and tragedies in the histories of their countries. However, this should be done at national level. It is not something for Eurocrats in Brussels to get involved in.
The June List has therefore rejected the amendments tabled by the Committee on Culture and Education to the result of Parliament's debates on this matter.
in writing. - (FR) As early as at first reading, in April 2006, we came out against this report, so significant were the absurdities that it contained. This proposal at second reading is no worse. It is quite simply unacceptable.
With a total budget of EUR 190 million, this programme is, indeed, a new propaganda tool in the service of the European Union. We could, without a doubt, find better uses for this sum - I am thinking, in particular, of the social sphere, agricultural aid and business creation - than to allocate it to this vague and artificial notion of European citizenship.
Couched entirely in black and white terms, the document concerned is brilliant at pointing out to us what is desirable, namely to be an enthusiast of active European values; what is bad, namely to be a passive citizen; and what is worse, namely to be a Eurosceptic.
Whatever happens after the inevitable approval of this report and the wasting of all that money by various associations, we shall all remain, above all, nationals of one country or another and proud to be so.
The Europe for Citizens programme is aimed at bridging the gap between the citizens and the EU, and will be provided with instruments to promote active European citizenship. It fosters cooperation among citizens and their organisations from different countries, so that they meet, work together and develop their ideas in a European atmosphere that transcends a merely national outlook and respects diversity.
I voted in favour of this report, which will help to improve the Europe for Citizens programme, with the two following amendments:
Firstly, a reduction of the budget earmarked for Action 1 'Active Citizens for Europe' from 47% to 45% will make it possible to raise the appropriation for Action 2 'Civil Society in Europe', which is particularly well-suited to funding projects on Europe, its values and its cultures.
Lastly, as regards the programme's overall objective, I welcome the rapporteur's idea of integrating the idea of strengthening tolerance in order to ensure that projects funded as part of this programme will contribute towards the kind of active citizenship that promotes mutual respect and intercultural dialogue, and combats racism, xenophobia and discrimination.
in writing. I voted for this report, which seeks to address a major challenge facing the EU: how to connect the EU with its citizens. The 'Europe for Citizens' programme ensures the continuity of the civic participation programme established for the period 2004 to 2006. The programme provides the Union with an instrument to promote active European citizenship. It responds to the need to improve citizens' participation in the construction of Europe and encourages cooperation between citizens and their organisations from different countries in order to meet, act together and develop their own ideas in a European environment which goes beyond the national vision. I welcome this.
in writing. I want to put on record my support for this initiative.
Perfluorooctane sulphonates (PFOS) are toxic, persistent and bioaccumulative substances present in applications such as chromium plating, waterproofing and fire resistance.
This report, in contrast with the Commission's original proposal, proposes the gradual phasing-out of PFOS from the market, with a view to eliminating their use. Furthermore, some derogations initially laid down - cases of chrome plating of metals and fire-fighting foams for which there are now safer viable alternatives - are to be removed.
By means of a compromise amendment, the administrative threshold has been lowered from the 0.1% proposed by the Commission to a new threshold of 0.005%.
The report also proposes that each Member State draft inventories of all products in which PFOS are used in order to prevent these substances from being released into the environment.
I particularly welcome the amendment proposing that current derogations can only be maintained where there are no safer substances or technologies that are technically and economically viable, and where the best techniques available are put in place in order to minimise PFOS emissions.
The Portuguese Social Democrat MEPs welcome the amendments aimed at preserving the quality of the environment and accordingly endorse Mr Schlyter's report.
in writing. I voted in favour of this proposal, which aims to restrict the marketing and use of perfluorooctane sulfonates (PFOS), substances widely used in materials such as textiles, carpets, paper and general coating. Studies conducted by the OECD, the UK authorities and the Scientific Committee on Health and Environment Risks have found evidence that PFOS are persistent, bioaccumulative and toxic. It seems right that the EU should act to get rid of another substance of high concern.
(CS) Mr President, ladies and gentlemen, over two years have passed since we joined the EU. Yet internal border controls in the EU remain, and that is a cause of profound dissatisfaction for us.
As a representative of the Czech people, I am not particularly interested in the technical and legal problems involved in the introduction of the SIS II system, to which the Commission has recently referred. The new Member States and their citizens must become fully-fledged members of the EU, with equal rights, at the earliest opportunity. In this context, any delay to our entry into the Schengen area is utterly unjustifiable.
I therefore voted for the adoption of the Coelho report on the Schengen information system, because its smooth, quick adoption will lead to the fulfilment of the four fundamental freedoms that lie at the very core of the EU.
(DE) Mr President, much as I would like to see improvements to the Schengen Information System, I have nevertheless voted against the Coelho report, believing as I do that an emergency solution to the immediate extension of the Schengen area - as mooted by the new Member States of the EU - needs to be firmly rejected.
My reason for saying this is that the security of the public must take precedence over any sensitivities on the part of Hungary, Poland and the Czech Republic, who, as we know, are bringing a great deal of pressure to bear in this regard, for the ability of the new Member States to actually secure the EU's external border to the east is very much in doubt, not least by reason of the large number of illegal immigrants caught on the eastern border of Austria, the country from which I come. Premature participation on the part of the new Member States would promote illegal immigration and criminal tourism on a massive scale and should therefore, I believe, be rejected.
in writing. Although the UK is not part of the Schengen Information System (SIS), I welcome this package of three reports for two reasons. Firstly it is the very existence of SIS that has allowed internal borders in the Schengen area to be removed and this new system SIS II will allow new Member States to be linked up to the system and subsequently allow them to dismantle their internal borders and thus allow their citizens to gain the advantages of full free movement. Secondly, I welcome this from a UK point of view because, while not taking part in the Regulation, I hope the UK will eventually have access to its information for purposes of security.
The adoption of the Coelho reports created the legal basis for the practical implementation of the second-generation Schengen Information System. By means of its new electronic interception network on the new eastern borders, SIS II makes the EU a safer place. Among the new characteristics of SIS II, its storage capacity has been enlarged to accommodate 27 Member States; it facilitates the storage of biometric data and the European Arrest Warrant, the correlation of data and persons, together with, moreover, the improvement of data protection standards.
SIS II opens up new options for the police and the justice system when it comes to searching for wanted persons and also creates the conditions for the free movement of European citizens in a larger area of freedom, security and justice. For all these reasons, I have voted in favour of the adoption of Mr Coelho's reports.
I voted in favour of Mr Coelho's reports because I feel that they are of paramount importance in protecting our citizens' interests and security.
The SIS II system will enable the Schengen area to be enlarged to cover the new Member States as quickly as possible, by updating it, increasing its capacity and introducing the new possibilities offered by the most recent technological developments.
The bottom line, however, is that this system offers greater security in the management and control of personal data, without people's fundamental rights being overlooked, and in so doing guarantees our citizens that effective measures are being taken to combat organised crime, illegal immigration and other crimes that undermine their security and interests.
in writing. - (FR) The Schengen Information System (SIS) is a police cooperation tool, the purpose of which is to centralise, and facilitate the exchange of, information relating to persons and vehicles, or other items, jointly sought by Member State police services.
Some 13 million items of information are at present stored in the current system. It is proposed that we create a second-generation SIS - SIS II - which would be extended to the new Member States. That is something to which we cannot subscribe, any more than we subscribed to Schengen I, which arranged for the free movement of persons by removing the Member States' internal borders.
The problem is not one of having a super-computer capable of making an inventory of all the people or goods sought by the police. It is one of ensuring that each nation state is able to establish an area in which security prevails. Each day, the immigrants arriving in huge numbers on the coasts of Europe prove that what we need to protect are our borders and that it is because these are so porous that we are faced with illegal immigration and lack of security.
What this means is that all the computers in the world could collect as much personal data as is available without altering the fact that the main source of the problems of illegal immigration, lack of security and trafficking of all kinds is the lack of effective control of the European Union's internal and external borders.
The purpose of this report is to broaden the characteristics of SIS beyond its original scope. It seeks to develop new features, extend access to new authorities, interlink alerts between those authorities and introduce new categories of data, such as the arrest warrant and biometric data, and the visa information system, a technical platform for sharing information. This extension to the previous system brings additional risks to citizens' rights, freedoms and guarantees, given that further elements are added to a database that is also shared by more bodies and accessible to more people, with no guarantee that these data will be able to remain confidential.
There are further worrying aspects in this proposal. For example, records may be 'kept longer if they are required for monitoring procedures which have already begun'. The question that thus arises is who defines what is 'necessary' and the vague notion of 'monitoring procedures which have already begun'. Another all too vague area is that of sharing data with third countries, as provided for by the proposal.
The fundamental objective is to make SIS compatible with the new circumstances arising from enlargement and from the dangerous, unacceptable objectives of the current securitarian crusade in the EU.
The report, as formulated with the agreement of the political mouthpieces of capital (Group of the European People's Party (Christian Democrats) and European Democrats, social democrats and liberals), adopts as acquis communautaire the creation of a gigantic mechanism for monitoring and keeping files on every European or foreign citizen inside or outside the borders of the ΕU.
The SIS II system abolishes every guarantee of protection for citizens' personal data by granting the right for personal data, including biometric data such as photographs, fingerprints and distinguishing marks, to be recorded and for any person who, in the arbitrary and uncontrolled view of the forces of repression, is suspected of committing crimes or who, according to information from the secret services, is a threat to national security, to be put under surveillance. These personal data may be kept for an indeterminate period of time by decision of the prosecuting authorities and will be accessible, in addition to the police and judicial authorities, to the secret services, Europol and Eurojust, who will have the right to pass them to third countries or organisations (such as the CIA and so forth).
The famous area of freedom and security of the ΕU is now revealing its repellent and nightmarish form as an area in which basic human rights and fundamental freedoms are throttled, an area of uncontrolled action by the forces of repression to protect the power of Euro-unifying monopolies from the peoples' resistance and the workers' and grassroots movement.
in writing. (SV) The establishment of SIS II is seen by forces critical of the EU as a further step towards building a common EU police force and as part of the web that, in specialist area after specialist area, is forming an EU state. The EU is in the process of being turned into the ultimate closed 'big brother' state that, at the time of Sweden's accession, many Swedes feared it would become. This is happening with the blessing of politicians on both the left and the right who, with populist messages concerning, for example, external border controls and the fight against crime, are helping to construct a non-fictional Orwellian society.
The June List is in favour of cross-border police cooperation. It is necessary to confront contemporary international crime, but this has been done successfully for decades by the international police body, Interpol. To find the money for a further information system, and one that only applies within the European Union, would, then, be superfluous.
The June List is very sceptical about allowing the Member State bodies responsible for issuing registration certificates for vehicles to have access to very sensitive personal data. That type of information should be handled by the individual nations. All the Member States must be able to guarantee their citizens protection against unauthorised access to their personal data.
The June List is thus voting against all three reports on SIS II and access to the system.
in writing. The assassination of Anna Politkovskaya bring shame to Russia and I hope that at every level the Russian authorities will spare no effort to bring those responsible to justice.
in writing. The murder of Anna Politkovskaya should be condemned, as should all killings of journalists, human rights campaigners and others who seek to expose the truth. "Freedom of Expression" is still met with death in too many places in our world. Russia is still a country where freedom of expression is a myth. The Russian authorities must bring the perpetrators of this crime to justice. Greater pressure must be placed on the Russian authorities to guarantee the freedom of the media and human rights organisations on Russian soil.
in writing. I fully support this motion and abhor the fact that, although the EU guidelines for breast cancer screening were first drawn up in 1992, mammograph screening is currently only offered nationwide in 11 Member States (Belgium, the Czech Republic, Estonia, Finland, France, Hungary, Luxembourg, the Netherlands, Sweden, Spain and the United Kingdom). For me it is particularly unacceptable that in Ireland, which has recorded the highest economic growth rates in recent years, about 600 women are victims of breast cancer each year, and a sizeable number of those deaths could be prevented if periodic screening and diagnosis identified the problem early enough.
It is a disgrace that in Ireland we are still waiting for the rollout of a national breast screening programme. However, we do expect that rollout to be completed in 2007, although the cervical cancer screening programme won't be completed until 2008 at the earliest - some 15 years later!
All Member States must introduce - urgently - nationwide breast screening. The Commission should now work with the new Member States and accession countries to assist them in using the European Regional Development Fund and the pre-accession funds to create a comprehensive health care infrastructure.
in writing. Members of the UKIP-delegation regard EU initiatives of any kind as an undemocratic abuse of power and will not vote for them under any circumstances, even when they seem well-intentioned. In this case, the EU is attempting to intrude its influence into the sphere of health service provision, which, like all spheres subject to EU intrusion, should remain under the control, which only nation-states can provide, of democratically-elected governments.
in writing. (SV) Are EU measures to combat breast cancer more effective than similar measures within the framework of established, internationally recognised organisations with broad expertise, such as the World Heath Organisation (WHO)? The June List's answer to that question is 'no'.
The European Parliament must not dictate to what extent the Member States are to implement significant measures such as breast-screening, information campaigns about breast cancer, research into breast cancer, the setting up of cancer registers and the establishment of centres designed to provide information about breast cancer. It is better for urgent coordination and cross-border cooperation to take place within an organisation such as the WHO than within the EU.
I have thus voted against the current resolution.
in writing. Every year 275,000 women in the EU are diagnosed with breast cancer and the wide discrepancy in care and treatment standards they receive is simply unacceptable.
That is why I voted in favour of this resolution calling for Europe-wide standards for early detection and treatment of the disease. Breast cancer patients often suffer discrimination in the workplace and I hope that, following Parliament's overwhelming vote, the Commission will now draft a charter for the protection of breast cancer patients at the workplace.
I believe if this report was fully implemented we could improve the quality of life for surviving breast cancer patients and significantly reduce the estimated 88 000 deaths a year in the EU from Breast Cancer perhaps by as much as 35% thus saving 30 000 women a year.
in writing. Breast cancer is the leading cause of death in women aged between 35 and 59. The earlier the diagnosis, the greater the chance of survival. Most women with breast cancer do not want 'tea and sympathy' but concerted action to improve treatment and tackle the causes. One simple action which could be taken is to minimise the wait from tests to diagnosis. From talking to women with breast cancer, it is the waiting which is the most worrying. We must do all that we can to help and improve the treatment of women at that most concerning time. Member States must do more to share best practice. The work of Europa Donna is essential in helping all European women and I want to place on the record my support for this pan-European organisation.
(DE) Mr President, although I have to say that delivering a statement of vote to an empty Chamber is a new experience for me, I would nonetheless like to state why I abstained from voting on the Muscardini report.
Following the demise of the quota system, which had been in place for ten years, there has been, since 2005, a marked increase in the quantity of Chinese leather shoes exported to Europe, as we are all aware, and there is now, understandably, a hail of criticism raining down on the punitive customs duties from China and from those entrepreneurs who benefit from Chinese supplies.
It may well be the case - as the critics of the punitive customs duties suggest - that we will lose for good the European shoe industry, in which, for years, fewer and fewer workers have been taken and more and more workshops have moved to countries outside the EU, but, that notwithstanding, we surely cannot look on and do nothing while a whole industrial sector heads for destruction.
That being so, we should, during the two years during which the punitive tariffs are to apply, use the opportunity to seek out solutions to this major problem for European employment.
We are here to listen to you because an explanation of vote is an opportunity for a Member to explain something he cannot explain with a 'yes' or a 'no'. Your point is something for the record and not really for the other Members. It is understandable, but we are here to listen, as long as there are explanations of vote.
(DE) Mr President, I am in complete agreement with you and am obliged for your attention.
in writing. - (FR) Globalisation has been imposed on the peoples of Europe with the assurance that, in the end, they will be the winners because it promotes exports and opens up our competitors' markets just as much as it does ours. It is quite clear, however, that this globalisation is far from being a 'win-win' situation, and that so-called 'fortress Europe' is full of holes, but that it allows the construction of real fortresses all over the world, particularly in the most promising markets.
The problem, as Mrs Muscardini's report explains, is that the European Union's responses to the improper trade protection practices of certain third countries towards the EU, which are nothing more than disguised, unfair protectionism, are weak, inappropriate or completely lacking.
Mrs Muscardini quite rightly emphasises the need to strengthen the EU's trade defence, but the specific solutions put forward are not up to the challenges, so unshakeably dogmatic is people's faith in the benefits of ultraliberal globalisation and in the virtues of multilateralism. This system has now reached its limits: the WTO is no longer the solution, but the problem.
It is because the proposals do not reflect the accuracy of the analysis that we are going to abstain on this report.
in writing. (SV) The June List believes that free trade is a good thing because it leads to an increase in prosperity for everyone involved. It is worth noting that, until it joined the EU, Sweden was one of the countries in the world most sympathetic to free trade.
The EU at times conducts a very protectionist policy in order to protect those sectors that are not competitive in the international market. This approach is exemplified by agricultural aid, whereby agricultural products are subsidised with the result that similar products from other countries - in many cases, developing countries - cannot be sold in the EU market.
An efficient world trade system is extremely important if free trade is one day to become a reality. The Muscardini report is, however, redolent of protectionism, which is why I voted against it in today's vote.
This report promotes the liberalisation of trade and the principle of reciprocity, and proposes the imposition of retaliatory measures. Its entire ethos is one of a battle for market quotas in the name of competition, rather than one of cooperation, in which trade has a role to play in development but is not the be-all and end-all.
Anti-dumping and anti-subsidy measures are tantamount to interference in the internal decisions of each country and threats that could be imposed by the WTO. The losers are the developing. and the least developed, countries.
The report also defends the WTO and the dispute settlement mechanism, and seeks to speed up all of the most offensive (anti-dumping) and defensive (safeguard) trade defence mechanisms. Speeding up the dispute mechanism and giving it more power will serve to beef up the influence of the major powers in the WTO, because they are the ones with the strength to impose rules.
The crux of the matter is that trade liberalisation runs counter to the idea of fair development. Each Member State should have the right to decide its economic and social development model, to industrialise and to protect its industries. This is an alienable, sovereign right, which calls into question the approach of promoting exports and free trade.
in writing. - (FR) The European Union is worried that the industrial powerhouses of China and India are taking protectionist measures against our exports by using trade defence instruments. The United States, therefore, is no longer Europe's only economic competitor - we are also up against Brazil, other countries in South America and Australia. The WTO, which should be acting as a global regulator, is not only powerless but complicit.
Thus, the bubble of ultraliberal globalisation is about to burst. Unlimited, unregulated speculation on goods, commodities and people has now reached its limit. Having achieved spectacular economic growth, the emerging economies are now consolidating and protecting themselves, with a view to overtaking us one day if we do not react quickly enough.
During this time, the ultra-Europeans in Brussels have been recommending that we open up our borders more and more and keep helping the whole world blindly and with no checks and balances, forgetting our fellow citizens. We must follow the example of the new world powers by establishing protection and Community preference in Europe and protection and national preference in France.
in writing. I voted in favour of this report, which analyses the use of trade defence measures against the EU by third countries and makes sensible recommendations on how the Community should react, especially in cases where those measures are a disguised form of protectionism aimed at unlawfully restricting access by EU products to foreign markets.